14-4634
     United States v. Letcher

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of February, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DENNY CHIN,
 8                CHRISTOPHER F. DRONEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               14-4634
16
17       RYAN LETCHER,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLEE:                         RAJIT S. DOSANJH (Tamara B.
22                                             Thomson, on the brief),
23                                             Assistant United States
24                                             Attorneys, for Richard S.
25                                             Hartunian, United States
26                                             Attorney for the Northern
27                                             District of New York, Syracuse,
28                                             New York.

                                                  1
 1
 2   FOR APPELLANT:             BRUCE R. BRYAN, Syracuse, New
 3                              York.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Northern District of New York (McAvoy, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Ryan Letcher appeals his conviction, after jury trial
13   before the United States District Court for the Northern
14   District of New York (McAvoy, J.), for knowingly and
15   willfully making a false writing knowing it to contain a
16   materially false, fictitious, and fraudulent statement in
17   violation of 18 U.S.C. § 1001(a)(3). We assume the parties’
18   familiarity with the underlying facts, the procedural
19   history, and the issues presented for review.
20
21        At the time of the offense conduct, Letcher was an
22   employee of BAE Systems, a Department of Defense (“DOD”)
23   contractor. Letcher composed and mailed a letter to Defense
24   Security Service, a DOD agency, that falsely asserted that
25   Letcher’s co-worker “Paul Heiland at BAE Systems in Johnson
26   City, NY is Foreign Intelligence.” App’x at 276. Letcher
27   argues that the evidence presented at trial was insufficient
28   to prove beyond a reasonable doubt that Letcher knew that
29   the statement (“Paul Heiland . . . is Foreign Intelligence”)
30   was false.
31
32        On a sufficiency challenge, we view the evidence in the
33   light most favorable to the government, and draw all
34   reasonable inferences in its favor. United States v.
35   Burden, 600 F.3d 204, 214 (2d Cir. 2010); United States v.
36   Autuori, 212 F.3d 105, 114 (2d Cir. 2000). Viewed in this
37   light, the evidence is sufficient to support Letcher’s
38   conviction.
39
40        FBI Agent David Schutz investigated the allegation made
41   in Letcher’s letter and interviewed Letcher in the course of
42   his investigation. Schutz testified at trial that he asked
43   Letcher numerous times whether Letcher had any evidence that
44   Heiland was a foreign intelligence officer, or participating




                                  2
 1   in espionage or treason,1 and whether Letcher had any
 2   logical reason for such a belief; Letcher provided no
 3   information and offered only a vague claim that “things
 4   weren’t adding up.” App’x at 170, 267.
 5
 6        In the interview, Letcher expressed “anger and . . .
 7   disdain” toward Heiland, and appeared “obsessed” with
 8   discussing their workplace conflicts. App’x at 151.
 9   Letcher was particularly upset about his exclusion from a
10   patent application on which Heiland and other employees were
11   working; he told Schutz that this exclusion was “the
12   catalyst that prompted him to send the letter.” Id. Schutz
13   testified that Letcher claimed Heiland was “trying to
14   sabotage his career,” and that Letcher admitted “the reason
15   he sent that [letter] was his disdain” for Heiland. App’x
16   at 151, 153.
17
18        Both Heiland’s and Letcher’s trial testimony
19   corroborated that Letcher had been upset about the project
20   that involved the patent application.2 Heiland testified
21   that management had rejected Letcher’s approach to the
22   project, and Letcher then requested to leave the team.
23   Letcher testified that he believed it was Heiland’s fault
24   that Letcher had not received credit on the application or
25   the $800 bonus associated with a patent invention. Letcher
26   lodged an official complaint with the employer that Heiland
27   was getting credit for Letcher’s work.
28



         1
           As used in BAE Systems security training, which
     Letcher attended annually, “Foreign Intelligence” referred
     to a foreign government or terrorist organization--someone
     “not acting on behalf of the United States”--seeking U.S.
     technology or defense information. App’x at 51, 124-25.
         2
           At the close of the prosecution’s case, Letcher moved
     for a judgment of acquittal pursuant to Federal Rule of
     Criminal Procedure 29(a). The court denied the motion.
     Letcher testified in his own defense; he then renewed his
     Rule 29 motion, which the court again denied. Accordingly,
     we may consider Letcher’s sufficiency challenge based on the
     entire trial record, including his defense case. See United
     States v. Velasquez, 271 F.3d 364, 371-72 (2d Cir. 2001);
     see also United States v. Aulicino, 44 F.3d 1102, 1114 (2d
     Cir. 1995).
                                  3
 1        Additionally, there was substantial evidence presented
 2   regarding the steps Letcher took to conceal his identity.
 3   The evidence was introduced through Agent Schutz’s testimony
 4   as to Letcher’s prior statements, Letcher’s own testimony on
 5   cross-examination, and testimony by forensic examiners.
 6   Letcher waited until he was alone at the office; he inserted
 7   a single page into the middle of an existing 30-to-40-page
 8   document, then separated out that single page and typed the
 9   accusation on it; he printed the new document from behind a
10   firewall so it “would be less scrutinized by any systems
11   administrator,” App’x at 150; and he made sure no temporary
12   file remained on the computer when he was done. Letcher
13   prepared the envelope address label in the same manner, and
14   took home the label template and burned it. The envelope
15   contained no postage or return address. The evidence also
16   suggested that Letcher took care to wear gloves when
17   handling the document and to avoid licking the envelope: the
18   fingerprint examiner was unable to detect Letcher’s prints
19   on the letter or envelope; and Letcher’s DNA was
20   undetectable on the envelope, which required moisture for
21   sealing.
22
23        It would have been reasonable for the jury to find from
24   Letcher’s failure to provide any specific explanation for
25   his purported belief that Heiland was “Foreign Intelligence”
26   that he did not in fact have such a belief. It would have
27   been reasonable for the jury to find, based on (inter alia)
28   Letcher’s statements to Schutz, that Letcher was motivated
29   by spite, and sought to harm Heiland’s reputation and career
30   to avenge Heiland’s (perceived) sabotage of Letcher’s own
31   career. And it would have been reasonable for the jury to
32   infer from this motivation that Letcher did not believe
33   Heiland to be a foreign agent, and knew that his statement
34   to that effect was false.3 See United States v. MacPherson,


         3
           The jury was free to reject as noncredible Letcher’s
     explanations--for example, that Letcher had believed Heiland
     excluded him from the patent project in order to discredit
     Letcher at work, possibly because Heiland thought Letcher
     was “on to him”; and that this in turn led Letcher to
     believe Heiland “could possibly be foreign intelligence.”
     App’x at 192, 198. See United States v. Frampton, 382 F.3d
213, 221 (2d Cir. 2004) (“It is well-established that the
     evaluation of witness credibility is a function of the jury
     . . . .” (citation omitted)); see also United States v.
     Stanley, 928 F.2d 575, 577 (2d Cir. 1991) (“[T]he jury was
                                  4
 1   424 F.3d 183, 189-90 (2d Cir. 2005) (“The law . . .
 2   recognizes that the mens rea elements of knowledge and
 3   intent can often be proved through circumstantial evidence
 4   and the reasonable inferences drawn therefrom.”); id. at 185
 5   n.2 (“[E]vidence of motive . . . is a factor that a jury may
 6   weigh in considering whether the totality of the
 7   circumstances permits it to infer guilty knowledge . . .
 8   beyond a reasonable doubt.”). The jury could have also
 9   reasonably inferred that the extensive steps Letcher took to
10   avoid being connected to the letter signaled consciousness
11   of guilt (in this context, awareness that the statement was
12   false), particularly when contrasted to Letcher’s history of
13   lodging signed complaints at BAE Systems.
14
15        For the foregoing reasons, and finding no merit in
16   Letcher’s other arguments, we hereby AFFIRM the judgment of
17   the district court.
18
19                              FOR THE COURT:
20                              CATHERINE O’HAGAN WOLFE, CLERK
21




     entitled to disbelieve [the defendant’s] testimony, and use
     its disbelief to supplement the other evidence against
     him.”).
                                  5